[Dill Dill Carr Stonbraker & Hutchings, P.C. letterhead] April 22, 2014 Karl Hiller Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Circle Star Energy Corp. (the “Company”) Form 10-K for the Fiscal Year ended April 30, 2013 Filed August 13, 2013 File No. 000-53868 Dear Mr. Hiller: Please be advised that this office represents the Company, which is in the process of preparing its response to your comment letter dated April 9, 2014.The Company needs additional time to prepare the response and respectfully requests an additional five business day to submit its response to you. Sincerely, /s/ Fay M. Matsukage Fay M. Matsukage Cc: Circle Star Energy Corp.
